PER CURIAM.
In this appeal the two cases filed in the Circuit Court of Putnam County, Florida, against the appellant herein, were consolidated for trial. Separate verdicts and judgments were entered. Separate appeals in each case were filed in this court and then, pursuant to a stipulation of the parties, said cases were ordered by the circuit court consolidated on appeal.
We have heard argument of respective counsel and carefully studied the briefs filed in support of the contentions of the respective parties. We are of the opinion that the appellant has failed to demonstrate reversible error and therefore the judgments in each of the cases appealed, and consolidated in this appeal, are by this consolidated opinion, Affirmed.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.